— Order unanimously affirmed, without costs. Memorandum: Defendant wife appeals from so much of an order of Special Term as denied her application for temporary maintenance pending divorce proceedings. Defendant claims that the court erred in failing to set forth each of the factors it considered pursuant to Domestic Relations Law § 236 (B) (6) (a), (b). We disagree. These factors do not govern temporary maintenance applications (see, Belfiglio v Belfiglio, 99 AD2d 462; Berley v Berley, 97 AD2d 726, 727; Liss v Liss, 87 AD2d 681, 682). On this record, Special Term did not abuse its discretion in denying defendant’s application because the parties were married less than a month prior to their separation and defendant is able to support herself. In affirming, we reiterate our prior holdings that the remedy for any claimed inequity in an award of temporary maintenance is a speedy trial, not an appeal (Cloutier v Cloutier, 94 AD2d 974; Kunerth v Kunerth, 58 AD2d 1010; Vesper v Vesper, 46 AD2d 729). (Appeal from order of Supreme Court, Monroe County, Bergin, J. — temporary maintenance.) Present — Doerr, J. P., Denman, Green, Pine and Schnepp, JJ.